DETAILED ACTION
Claims 1 - 20 of U.S. Application No. 16408008 filed on 05/09/2019 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Drawings
Figures 2 - 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: magnetic flow (4) as mentioned in claims 1, 16, and 18.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6, 8, and 16 - 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Otaibi (US 20120207628; Hereinafter, “Al-Otaibi”).
Regarding claim 1: Al-Otaibi discloses a linear motor (305; fig. 3) comprising: 
a stator (205) defining at least an air gap area (annotated fig. 3 below); 
at least one coil (215) associated to the stator (205), wherein a magnetic flow (“magnetic flow” is interpreted as “magnetic flux”) moves over at least one portion (teeth 210A, and 210B) of the stator (205) and over a portion of the air gap area (the portion of the air where the teeth 210A, and 210B interacts with the magnets 110A, and 110B);

    PNG
    media_image1.png
    320
    528
    media_image1.png
    Greyscale

 wherein the linear motor (305) comprises a magnetic body (magnets 110A, and 110B) disposed in the air gap area (fig. 3); wherein a movement parameter (“movement parameter” is interpreted as “displacement”) of the magnetic body (110A, 110B) in the air gap area (shown in the annotated fig. 3 above) causes movement (since the magnets 110 attached to shaft 325 which is attached to the piston) of a piston (320) of the linear motor (305); wherein the linear motor (305) further comprises: 
at least one magnetically permeable element (105A, and 105C) disposed in the air gap area (shown in the annotated fig. 3 above) and adjacently to the magnetic body (110), wherein the movement parameter (interpreted as “displacement) of the magnetic body (110) is cooperative (understood as “moving together”) to the movement parameter (understood as “displacement”) of the magnetically permeable element (105A, and 105C).
Regarding claim 2/1: Al-Otaibi discloses the limitations of claim 1 and further discloses that the magnetically permeable element (105A, and 105C) is formed by a first segment (105A) and by a second segment (105C).
Regarding claim 3/2/1: Al-Otaibi discloses the limitations of claim 2 and further discloses that the first segment (105A) and the second segment (105C) are disposed at opposite ends of the magnetic body (magnet 110).
Regarding claim 4/3/2/1: Al-Otaibi discloses the limitations of claim 3 and further discloses that the first segment (105A) is formed by a first magnetically permeable material (iron; para [0018]) and the second segment (105C) is formed by a second magnetically permeable material (105A, and 105c are two different elements made of iron; para [0018]).
Regarding claim 5/4/3/2/1: Al-Otaibi discloses the limitations of claim 4 and further discloses that the first magnetically permeable material (the material physically forms the 105A part) and the second magnetically permeable material (the material physically forms the 105C part) are ferromagnetic materials (iron; para [0018]).
Regarding claim 6/5/4/3/2/1: Al-Otaibi discloses the limitations of claim 5 and further discloses that at least one of the first magnetically permeable material (105A) and the second magnetically permeable material (105C) is iron (para [0018]).
Regarding claim 8/6/5/4/3/2/1: Al-Otaibi discloses the limitations of claim 5 and further discloses that a first distance (a tiny gap inevitably exists when two elements are disposed/stacked together) of the magnetically permeable element (105A) to the magnetic body (110A) is equal to or less than a thickness (the axial thickness of magnet 110A) of the magnetic body (110A).
Regarding claim 16: Al-Otaibi discloses a cooling equipment (para [0002], and [0022]) compressor (300), comprising a linear motor (305; fig. 3) comprising: 
a stator (205) defining at least an air gap area (annotated fig. 3 below); 
at least one coil (215) associated to the stator (205), wherein a magnetic flow (“magnetic flow” is interpreted as “magnetic flux”) moves over at least one portion (teeth 210A, and 210B) of the stator (205) and over a portion of the air gap area (the portion of the air where the teeth 210A, and 210B interacts with the magnets 110A, and 110B);

    PNG
    media_image1.png
    320
    528
    media_image1.png
    Greyscale

 said linear motor (305) comprising a magnetic body (magnets 110A, and 110B) disposed in the air gap area (fig. 3); wherein a movement parameter (“movement parameter” is interpreted as “displacement”) of the magnetic body (110A, 110B) in the air gap area (shown in the annotated fig. 3 above) causes movement (since the magnets 110 attached to shaft 325 which is attached to the piston) of a piston (320) of the linear motor (305); wherein the linear motor (305) further comprises: 
at least one magnetically permeable element (105A, and 105C) disposed in the air gap area (shown in the annotated fig. 3 above) and adjacently to the magnetic body (110), wherein the movement parameter (interpreted as “displacement) of the magnetic body (110) is cooperative (understood as “moving together”) to the movement parameter (understood as “displacement”) of the magnetically permeable element (105A, and 105C).
Regarding claim 17/16: Al-Otaibi discloses the limitations of claim 16 and further discloses that the cooling equipment compressor (300) provided in one of: (i) refrigerator; (ii) freezer (para [0002]); air-conditioning equipment.
Regarding claim 18: Al-Otaibi discloses a stator (205) applicable in a linear motor (305), defining at least an air gap area (annotated fig. 3 below) and further comprising at least one coil (215) associated to the stator (205), wherein a magnetic flow (“magnetic flow” is interpreted as “magnetic flux”) moves over at least one portion (teeth 210A, and 210B) of the stator (205) and over a portion of the air gap area (the portion of the air where the teeth 210A, and 210B interacts with the magnets 110A, and 110B);

    PNG
    media_image1.png
    320
    528
    media_image1.png
    Greyscale

 Wherein the stator comprises a magnetic body (magnets 110A, and 110B) disposed in the air gap area (fig. 3); 
wherein the stator (205) further comprises: at least one magnetically permeable element (105A, and 105C) disposed in the air gap area (shown in the annotated fig. 3 above) and adjacently to the magnetic body (110), wherein the movement parameter (interpreted as “displacement) of the magnetic body (110) in the air gap area is cooperative (understood as “moving together”) to the movement parameter (understood as “displacement”) of the magnetically permeable element (105A, and 105C).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7,  and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Al-Otaibi in view of Tang et al. (US 20050046282; Hereinafter, “Tang”).
Regarding claim 7/5/4/3/2/1: Al-Otaibi discloses the limitations of claim 5 including a magnetically permeable element comprises the first segment (105A) and the second segment (105C) made of Iron, however, Al-Otaibi does not disclose that at least one of the first segment and the second segment is formed by a plurality of steel blades sequentially arranged along the magnetically permeable element.
Tang discloses forming the a magnetically permeable element (yoke 29) formed by a plurality of steel blades (laminations of electromagnetic steel plates, para [0061]) sequentially arranged along the magnetically permeable element (29).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the magnetically permeable element that comprises the first segment and the second segment in the linear motor of Al-Otaibi by a plurality of steel blades sequentially arranged along the magnetically permeable element as disclosed by Tang to reduce the eddy currents as well known in the art.
Regarding claim 19/7/5/4/3/2/1: Al-Otaibi in view of Tang discloses the limitations of claim 7 and Al-Otaibi further discloses that a first distance (a tiny gap inevitably exists when two elements are disposed/stacked together) of the magnetically permeable element (105A) to the magnetic body (110A) is equal to or less than a thickness (the axial thickness of magnet 110A) of the magnetic body (110A).
Claims 9, 11 -  13, and 15  are rejected under 35 U.S.C. 103 as being unpatentable over  Al-Otaibi in view of Tang and in further view of Park et al. (US 20070152517; Hereinafter, “Park”).
Regarding claim 9/7/5/4/3/2/1: Al-Otaibi in view of Tang discloses the limitations of claim 9 but does not disclose that a boundary limit of the stator is defined by end surfaces of the stator, wherein at an outermost point of the movement parameter of the magnetic body, one of the first segment and the second segment moves to a point beyond the boundary limit.
Park discloses that a boundary limit (axil boundaries of poles 21, 22; fig. 1) of the stator (core 20, bobbin 2, and coil 10) is defined by end surfaces (the surface of tips of 21, 22) of the stator, wherein at an outermost point of the movement parameter (i.e. displacement) of the magnetic body (magnet 50 at the position in fig. 1), one of the first segment (40) and the second segment (44) moves to a point beyond the boundary limit (as seen in fig. 1, the portion 44 is displaced beyond the boundaries of the pole 21).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed motor of Al-Otaibi in view of Tang to have a boundary limit of the stator is defined by end surfaces of the stator, wherein at an outermost point of the movement parameter of the magnetic body, one of the first segment and the second segment moves to a point beyond the boundary limit as disclosed by Park to maximize the magnetic flux interaction between the stator and the moving part.
Regarding claim 11/9/7/5/4/3/2/1: Al-Otaibi in view of Tang and Park discloses the limitations of claim 9 and Park further discloses that an outermost point of the movement parameter of the magnetic body (50), one of a first surface and a second surface of the magnetic body (50) is disposed on one of the boundary limits (X in the annotated fig. 1 below) while the opposite surface (of magnet 50) is disposed on an air gap shaft (Z-Z’ in annotated fig. 1 below) of the linear motor (fig. 1).

    PNG
    media_image2.png
    508
    515
    media_image2.png
    Greyscale

Regarding claim 12/11/9/7/5/4/3/2/1: Al-Otaibi in view of Tang and Park discloses the limitations of claim 11 and Park further discloses that the air gap shaft (Z-Z’) is defined by inner surfaces (annotated fig. 1 above) of the stator (20).
Regarding claim 13/12/11/9/7/5/4/3/2/1: Al-Otaibi in view of Tang and Park discloses the limitations of claim 12 and Al-Otaibi further discloses that the first segment (105A) and the second segment (105C) are dimensionally identical (fig. 3).
Regarding claim 15/13/12/11/9/7/5/4/3/2/1: Al-Otaibi in view of Tang and Park discloses the limitations of claim 13 and Park further discloses that each air gap area comprises just one single magnetic body (50).
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over  Al-Otaibi in view of Park.
Regarding claim 10/8/6/5/4/3/2/1: Al-Otaibi discloses the limitations of claim 8 but does not disclose that while one of the first segment (44) and the second segment (40) moves to a point beyond the boundary limit (X-X in the annotated fig. 1 in claim 11 discussion), the adjacent segment (40) is mostly disposed in the air gap area (annotated fig. 1).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed motor of Al-Otaibi to have at an outermost point of the movement parameter of the magnetic body (5), one of a first surface and a second surface of the magnetic body is disposed on one of the boundary limits while the opposite surface is disposed on an air gap shaft of the linear motor as disclosed by Park to maximize the magnetic flux interaction between the stator and the moving part.
Claims 14, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Otaibi in view of Tang and Park and in further view of Cho et al. (US 20130004343; Hereinafter, “Cho”).
Regarding claim 14/12/11/9/7/5/4/3/2/1: Al-Otaibi discloses the limitations of claim 12 but does not disclose that the first segment and the second segment are dimensionally different to each other.
Cho discloses forming the first segment and the second segment (the parts of 330 right and left of magnet 331) are dimensionally different to each other (fig. 3).
it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed motor of Al-Otaibi in view of Tang and Park to have the first segment and the second segment are dimensionally different to each other as disclosed by Cho to reduce the mover weight thus and to save on the cost of the material.
Regarding claim 20/14/12/11/9/7/5/4/3/2/1: Al-Otaibi discloses the limitations of claim 14 and Park (or Cho) further discloses that each air gap area comprises just one single magnetic body (50 in park or 331 in Cho).
it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed motor of Al-Otaibi in view of Tang, Park, and Cho to have each air gap area comprises just one single magnetic body as disclosed by Park or Cho to increase the magnetic flux of the magnet thus to increase the efficiency of the motor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832